DETAILED ACTION
Claims 1-11 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
I. Claim objections 
	Examiner agrees the current amendment overcomes all prior claim objections.  

Allowable Subject Matter
Claims 1-11 are allowed. 
Regarding claim 1, neither the closest known prior art, nor any reasonable combination thereof, teach the comparison of the predicted brightness of the reference point P with the actual pixel brightness to obtain a correction factor (equation 4) as required by the claim. 
Park (US 2019/0365213) teaches the processing of stereo endoscopy images using a depth estimation from a direct attenuation model. See [0041-58] but fails to disclose the required processing of the claim language. 
Khan (US 2013/0271585) teaches the processing of capsule endoscopic images according to a color space analysis but fails to teach the processing of the current claims. 
Claims 2-10 depend from claim 1 and would therefore also be allowed if all rejections above were overcome. 

Regarding claim 11, neither the closest known prior art, nor any reasonable combination thereof, teach the comparison of the predicted brightness of the reference point P with the actual pixel brightness to obtain a correction factor (equation 4) as required by the claim. 
Park (US 2019/0365213) teaches the processing of stereo endoscopy images using a depth estimation from a direct attenuation model. See [0041-58] but fails to disclose the required processing of the claim language. 
Khan (US 2013/0271585) teaches the processing of capsule endoscopic images according to a color space analysis but fails to teach the processing of the current claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Molly Wilburn/Examiner, Art Unit 2666